DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 21 and 31 are amended.  Claims 1-20 were cancelled.  Claims 21-40 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 3/14/2022 have been fully considered.

Claim Rejections under 35 USC § 103
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu (US 2017/0288953) in view of Zhang et al. (EP 3319258), hereinafter Zhang.

Claims 21 and 31 have been amended with the following features:
“A method, comprising: 
detecting, by a first arbitration service (ABS) apparatus, first status information of a first service module of a first data center (DC), wherein the first ABS apparatus is located in the first DC, the first DC is connected to a second DC, and the second DC comprises a second ABS apparatus located in the second DC; 
when determining that a communication link between the first DC and the second DC is faulty, obtaining, by the first ABS apparatus, second status information, wherein the second status information is status information of a second service module in the second DC that is detected by the second ABS apparatus, and the second status information is stored in the first ABS apparatus.” (Emphasis added)

On pages 16 of the Remarks, applicant argues the combination of Liu and Zhang fails to disclose the amended features of claim 21.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim 31 is similar to claim 31, thus, a new ground of rejection is made for the same reason set forth above.

Dependent Claims
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu (US 2017/0288953) in view of Samanta et al. (US 2014/0173330), hereinafter Samanta further in view of Zhang et al. (EP 3319258), hereinafter Zhang.

As for claim 21, Liu teaches a method (Fig. 2; paragraph [0037] describes a process), comprising:
detecting, by a first arbitration service (ABS) apparatus, first status information of a first service module of a first cluster (Fig. 4, network control cluster i.e. arbitration service apparatus, replicator cluster 130; paragraph [0046] describes a controller receives state information (circle number one) indicating a new replicator node i.e. service module, is added to the replicator cluster), wherein the first ABS apparatus is located in the first cluster (Fig. 1, controller cluster; ), the first cluster is connected to a second cluster (Fig. 1, paragraph [0034] describes the replicator nodes in the replicator cluster establish bidirectional links with top of rack switches) and the second cluster comprises a second ABS apparatus (Fig. 4, network controller instance 11B, paragraph [0029] describes the control cluster manages the managed forwarding elements in the top of rack switches);
when determining that a communication link between the first DC and the second DC is faulty, obtaining, by the first ABS apparatus, second status information (paragraph [0037] describes a set of network controllers would broker an exchange of information to perform a failure detection tunnels between the replicator cluster and a hardware forwarding element; paragraph [0043] describes the process of determining whether a hardware switch (i.e. hardware forwarding element, ToR Switch 140A) has made changes to its unidirectional tunnels, if a new tunnel is established or an existing tunnel is removed by the hardware forwarding element, the process would receive tunnel endpoint information from the hardware forwarding element), wherein the second status information is status information of a second service module in the second DC that is detected by the second ABS apparatus (Fig. 5; paragraph [0049] describes the ToR switch sends the tunnel endpoint information to the controller regarding the newly established unidirectional tunnel (circle number 3)).
Liu fails to teach 
a second ABS apparatus located in a second DC;
a second status information is stored in a first ABS apparatus;
arbitrating, by a first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information.
However, it is well known in the art, to implement corresponding operating system services in storage clusters of a system, as evidenced by Samanta.
Samanta discloses
a second ABS apparatus located in the second cluster (Fig. 1, paragraph [0017] describe structure of two clusters; Fig. 2; OS Service 34; paragraph [0028] describes OS service 36 is available through the operating system 23a); 
a second status information is stored in the first ABS apparatus (paragraph [0031] describes the OS service 34 pings the DAS firmware 37 running on the leader DAS controller 16 to determine whether the leader node 16 is alive and the result of the ping is communicated to the peer OS application service 36 i.e. storing at the peer OS application service).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Samanta for implementing OS services in storage clusters. The teachings of Samanta, when implemented in the Liu system, will allow one of ordinary skill in the art to obtain operational status of a leader node via OS services. One of ordinary skill in the art would be motivated to utilize the teachings of Samanta in the Liu system in order to diagnose nature of a failure detected on a secondary network and enable surviving nodes to honor high availability of a system once the nature of the failure has been confirmed.
The combined system of Liu and Samanta fails to teach wherein a first cluster is a first datacenter and a second cluster is a second datacenter;
arbitrating, by a first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information.  
 However, it is well known in the art, to perform a service take over when a detected failure is received, as evidenced by Zhang.
Zhang discloses 
wherein a first cluster is a first datacenter and a second cluster is a second datacenter (paragraphs [0025]-[0026] describe two datacenters (i.e. storage devices), each one includes network storage array);
arbitrating, by a first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information (Fig. 4; paragraphs  [0051] and [0072] describe the two storage devices detect whether a fault occurs on a link or on each other by means of a heartbeat between the two storage devices, this is interpreted as each storage device receives a first and a second status information, when a second storage device does not receive a heartbeat signal from a first storage device in a specified time, the first storage device sends an arbitration request to a quorum server to request to take over all host services).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zhang for requesting to take over services of a failed storage device. The teachings of Zhang, when implemented in the Liu and Samanta system, will allow one of ordinary skill in the art will allow one of ordinary skill in the art to minimize service disruptions due to a failure of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Zhang in the Liu and Samanta system in order to ensure that original data is not lost or damaged after a disaster occurs and a key service can resume running in an allowable time range, to minimize a loss brought by the disaster (Zhang: paragraph [0002]).

As for claim 31, As for claim 31, Liu teaches an arbitration service (ABS) apparatus (Fig. 8; paragraph [0055] describes a system includes a computer), comprising: 
a processor (Fig. 8; Processing Units 810; paragraph [0055] describes processing unit(s)); and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Fig. 8, ROM 830; paragraphs [0057]-[0058] describe the processing units coupled with the memory, the processing units retrieve instructions to execute and data to execute processes), the program including instructions for: 
detecting first status information of a first service module in a first cluster (Fig. 4, network control cluster i.e. arbitration service apparatus, replicator cluster 130; paragraph [0046] describes a controller receives state information (circle number one) indicating a new replicator node i.e. service module, is added to the replicator cluster), wherein the ABS apparatus is located in the first cluster (Fig. 1, controller cluster); the first cluster is connected to a second cluster (Fig. 1, paragraph [0034] describes the replicator nodes in the replicator cluster establish bidirectional links with top of rack switches), and the second cluster comprises a second ABS apparatus (Fig. 4, network controller instance 11B, paragraph [0029] describes the control cluster manages the managed forwarding elements in the top of rack switches); 
when it is determined that a communication link between the first DC and the second DC is faulty, obtain second status information (paragraph [0037] describes a set of network controllers would broker an exchange of information to perform a failure detection tunnels; between the replicator cluster and a hardware forwarding element; paragraph [0043] describes the process of determining whether a hardware switch (i.e. hardware forwarding element, ToR Switch 140A) has made changes to its unidirectional tunnels, if a new tunnel is established or an existing tunnel is removed by the hardware forwarding element, the process would receive tunnel endpoint information from the hardware forwarding element), wherein the second status information is status information that is of a second service module in the second DC and that is detected by the second ABS apparatus  (Fig. 5; paragraph [0049] describes the ToR switch sends the tunnel endpoint information to the controller regarding the newly established unidirectional tunnel (circle number 3)).
Liu fails to teach 
a second ABS apparatus located in a second DC;
a second status information is stored in a first ABS apparatus;
arbitrating, by a first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information.
However, it is well known in the art, to implement corresponding operating system services in storage clusters of a system, as evidenced by Samanta.
Samanta discloses
a second ABS apparatus located in the second cluster (Fig. 1, paragraph [0017] describe structure of two clusters; Fig. 2; OS Service 34; paragraph [0028] describes OS service 36 is available through the operating system 23a); 
a second status information is stored in the first ABS apparatus (paragraph [0031] describes the OS service 34 pings the DAS firmware 37 running on the leader DAS controller 16 to determine whether the leader node 16 is alive and the result of the ping is communicated to the peer OS application service 36 i.e. storing at the peer OS application service).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Samanta for implementing OS services in storage clusters. The teachings of Samanta, when implemented in the Liu system, will allow one of ordinary skill in the art to obtain operational status of a leader node via OS services. One of ordinary skill in the art would be motivated to utilize the teachings of Samanta in the Liu system in order to diagnose nature of a failure detected on a secondary network and enable surviving nodes to honor high availability of a system once the nature of the failure has been confirmed.
The combined system of Liu and Samanta fails to teach wherein a first cluster is a first datacenter and a second cluster is a second datacenter;
arbitrating, by a first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information.  
 However, it is well known in the art, to perform a service take over when a detected failure is received, as evidenced by Zhang.
Zhang discloses 
wherein a first cluster is a first datacenter and a second cluster is a second datacenter (paragraphs [0025]-[0026] describe two datacenters (i.e. storage devices), each one includes network storage array);
arbitrating, by a first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information (Fig. 4; paragraphs  [0051] and [0072] describe the two storage devices detect whether a fault occurs on a link or on each other by means of a heartbeat between the two storage devices, this is interpreted as each storage device receives a first and a second status information, when a second storage device does not receive a heartbeat signal from a first storage device in a specified time, the first storage device sends an arbitration request to a quorum server to request to take over all host services).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zhang for requesting to take over services of a failed storage device. The teachings of Zhang, when implemented in the Liu and Samanta system, will allow one of ordinary skill in the art will allow one of ordinary skill in the art to minimize service disruptions due to a failure of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Zhang in the Liu and Samanta system in order to ensure that original data is not lost or damaged after a disaster occurs and a key service can resume running in an allowable time range, to minimize a loss brought by the disaster (Zhang: paragraph [0002]).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0288953) and Samanta (US 2014/0173330) in view of Zhang (EP 3319258) further in view of Chaudhary (US 9,692,820 B2), hereinafter Chaudhary.

As for claim 27, the combined system of Liu, Samanta and Zhang teaches wherein the first status information and the second status information respectively comprise a parameter (Liu: paragraph [0046] describes the first status information includes state information i.e. a newly added replicator node; paragraph [0049] describes the second status information includes information indicates the ToR switch establishes a unidirectional tunnel with the newly added replicator node).
The combined system of Liu, Samanta and Zhang fails to teach wherein a parameter includes at least one of a weight of a non-faulty service module, a quantity of non-faulty service modules, or a quantity of active service modules; and 
wherein a weight of a service module indicates an importance degree of the service module.
However, it is well known in the art, to include in weights indicating degrees of importance in health status information, as evidenced by Chaudhary.
Chaudhary discloses 
wherein a parameter includes at least one of a weight of a non-faulty service module, a quantity of non-faulty service modules, or a quantity of active service modules (col. 77, lines 24-27 describe a vServer include a service or a service group which may be enabled or disabled by an administrator; lines 37-42 describe the services and/or service groups are assigned any type and form of weight); and 
wherein a weight of a service module indicates an importance degree of the service module (col. 77, lines 37-42 describe the weight assigned to the services or service groups is of any form of numerical factor identifying a relative degree of importance).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Chaudhary for assigning weight to service or service groups belong to a vServer. The teachings of Chaudhary, when implemented in the Liu, Samanta and Zhang system, will allow one of ordinary skill in the art to manage client requests. One of ordinary skill in the art would be motivated to utilize the teachings of Chaudhary in the Lium Samanta and Zhang system in order to direct client requests to a server that has a measured health above a specified threshold.

As for claim 37, the combined system of Liu, Samanta and Zhang teaches herein the first status information and the second status information respectively comprise a parameter (Liu: paragraph [0046] describes the first status information includes state information i.e. a newly added replicator node; paragraph [0049] describes the second status information includes information indicates the ToR switch establishes a unidirectional tunnel with the newly added replicator node).
The combined system of Liu, Samanta and Zhang fails to teach wherein a parameter includes at least one of a weight of a non-faulty service module, a quantity of non-faulty service modules, or a quantity of active service modules; and 
wherein a weight of a service module indicates an importance degree of the service module.
However, it is well known in the art, to include in weights indicating degrees of importance in health status information, as evidenced by Chaudhary.
Chaudhary discloses 
wherein a parameter includes at least one of a weight of a non-faulty service module, a quantity of non-faulty service modules, or a quantity of active service modules (col. 77, lines 24-27 describe a vServer include a service or a service group which may be enabled or disabled by an administrator; lines 37-42 describe the services and/or service groups are assigned any type and form of weight); and 
wherein a weight of a service module indicates an importance degree of the service module (col. 77, lines 37-42 describe the weight assigned to the services or service groups is of any form of numerical factor identifying a relative degree of importance).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Chaudhary for assigning weight to service or service groups belong to a vServer. The teachings of Chaudhary, when implemented in the Liu, Samanta and Zhang system, will allow one of ordinary skill in the art to manage client requests. One of ordinary skill in the art would be motivated to utilize the teachings of Chaudhary in the Liu, Samanta and Zhang system in order to direct client requests to a server that has a measured health above a specified threshold.

Allowable Subject Matter

Claims 22-26, 28-30 and 32-36, 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Claim 22 recites the limitations “wherein: 
the first DC further comprises a first data synchronization module, the second DC further comprises a second data synchronization module, the first data synchronization module is connected to a third data synchronization module in a third DC, the second data synchronization module is connected to the third data synchronization module, and data synchronization is implemented among the first data synchronization module, the second data synchronization module, and the third data synchronization module; and 
the method further comprises: 
storing, by the first ABS apparatus, the first status information in the first data synchronization module; and 
obtaining, by the first ABS apparatus, the second status information comprises: 
the first ABS apparatus reading the second status information from the first data HW 85668890US04 Page 2 of 12 synchronization module, wherein the second status information is stored in the second data synchronization module by the second ABS apparatus, and the second status information is synchronized to the first data synchronization module using the third data synchronization module.”

Claim 32 recites the limitations “wherein the first DC further comprises a first data synchronization module, the second DC further comprises a second data synchronization module, the first data synchronization module is connected to a third data synchronization module in a third DC, the second data synchronization module is connected to the third data synchronization module, and data synchronization is implemented among the first data synchronization module, the second data synchronization module, and the third data synchronization module; 
wherein the program further comprises instructions for storing the first status information in the first data synchronization module; and 
wherein the instruction for obtaining the second status information comprise HW 85668890US04 Page 7 of 12 instructions for: 
reading the second status information from the first data synchronization module, wherein the second status information is stored in the second data synchronization module by the second ABS apparatus, and is synchronized to the first data synchronization module by using the third data synchronization module.”

Wilson et al. (US 2016/0266810) discloses techniques of synchronizing storage device health status, a first health status registry is maintained for a first storage controller at a first storage site. A second health status registry is maintained for a second storage controller at a second storage site. The first health status registry and the second health status registry are synchronized during operation of the first storage site and the second storage site and are merged between the first and the second storage sites after disaster recovery (see paragraphs [0014]-[0015] and [0029]).  Wilson discloses a first and a second health status registries synchronize health status but fails to disclose a third health status registry and Wilson also fails to disclose a first arbitration apparatus obtains the second health status information by reading it from a first health status registry.  Therefore, claims 22 and 32 are having allowable subject matter.

As for claims 23-26 and 33-36, these claims are dependent claims of claims 22 and 32, respectively.  Claims 23-26 and 33-36 are having allowable subject matter due to their dependencies.
 
Claim 28 recites the limitations “wherein the first status information and the second status information respectively comprise at least one of a weight of a non-faulty service module, a quantity of non-faulty service modules, or a quantity of active service modules; and 
wherein arbitrating, by the first ABS apparatus, the subsequent service providing capability of the first DC based on the first status information and the second status information comprises: 
when a sum of weights comprised in the first status information is greater than a sum of weights comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or when a sum of weights comprised in the first status information is less than a sum of weights comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.” 

Claim 38 recites the limitations “wherein the first status information and the second status information respectively comprise the weight of a non-faulty service module, and wherein the instructions for performing arbitration on the subsequent service providing capability of the first DC based on the first state information and the second state information comprise instructions for: 
when a sum of weights comprised in the first status information is greater than a sum of weights comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or when a sum of weights comprised in the first status information is less than a sum of weights comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.” 

The claims include limitations indicate the difference of the sum of weights of the first status information and the second status information is utilized to determine which datacenter is capable of providing a service which prior art fails to teach, therefore, claims 28 and 38 are having allowable subject matter.HW 85668890US04 Page 5 of 12  

Chaudhary discloses the services or service groups that belong to a server are assigned different weight based on state: active/inactive, enabled/disabled. And health information is defined as percentage of weights of services that are currently in an active state, to the sum total of weights of all enabled services i.e. services that are either in an active or inactive state (see col. 77, lines 60 and col. 78, lines 4-21).  Chaudhary discloses the sum total of weights but fails to disclose the sum of weights of the first and the second status information is compared to select a candidate for a failover process.  Therefore, claim 28 is having allowable subject matter.

Claim 29 recites the limitations “wherein the first status information and the second status information respectively comprise a quantity of non-faulty service modules; and 
wherein arbitrating, by the first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information comprises: 
when the quantity of non-faulty service modules that is comprised in the first status information is greater than the quantity of non-faulty service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or when the quantity of non-faulty service modules that is comprised in the first status information is less than the quantity of non-faulty service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.”   

Claim 39 recites the limitations “wherein the first status information and the second status information respectively comprise the quantity of non-faulty service modules, and the instructions for arbitrating the subsequent service providing capability of the first DC HW 85668890US04 Page 10 of 12 based on the first status information and the second status information comprise instructions for: 
when the quantity of non-faulty service modules that is comprised in the first status information is greater than the quantity of non-faulty service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or when the quantity of non-faulty service modules that is comprised in the first status information is less than the quantity of non-faulty service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.”

Gong et al. (US 2018/0239651) disclose a system comprising a cluster having a plurality of host instances, each host instance to implement services agents. A shared cache utilized by the service agents of the host instances to automatically balance processing of the tasks in the workload among the host instances in the cluster without a centralized controller. The system computes a difference between the number of active service agents associated with a first host instance, compares the difference to a load difference threshold, and updates the data structure in the shared cache to indicate that the second service agent is the active agent for a task (see paragraph [0033]).  Gong discloses the comparison of the difference between the active service agents associated with a first and a second host instance to select an active service agent to perform a task, however, Gong fails to teach the active service agents belong to a first status information and a second status information. Therefore, claims 29 and 39 are having allowable subject matter.

Claim 30 recites the limitations “wherein the first status information and the second status information respectively comprise a quantity of active service modules; and 
wherein arbitrating, by the first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information comprises: when the quantity of active service modules that is comprised in the first status information is greater than the quantity of active service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or when the quantity of active service modules that is comprised in the first status information is less than the quantity of active service modules that is comprised in the second HW 85668890US04 Page 6 of 12 status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.”  

Claim 40 recites the limitations “wherein the first status information and the second status information respectively comprise the quantity of active service modules, and the instructions for arbitrating the subsequent service providing capability of the first DC based on the first status information and the second status information comprise instructions for: 
when the quantity of active service modules that is comprised in the first status information is greater than the quantity of active service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or when the quantity of active service modules that is comprised in the first status information is less than the quantity of active service modules that is comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.”

Gong et al. (US 2018/0239651) disclose a system comprising a cluster having a plurality of host instances, each host instance to implement services agents. A shared cache utilized by the service agents of the host instances to automatically balance processing of the tasks in the workload among the host instances in the cluster without a centralized controller. The system computes a difference between the number of active service agents associated with a first host instance, compares the difference to a load difference threshold, and updates the data structure in the shared cache to indicate that the second service agent is the active agent for a task (see paragraph [0033]).  Gong discloses the comparison of the difference between the active service agents associated with a first and a second host instance to select an active service agent to perform a task, however, Gong fails to teach the active service agents belong to a first status information and a second status information. Therefore, claims 30 and 40 are having allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madduri et al. (US 2015/0339200) teach intelligent disaster recovery
Chandrashekar (US 2019/0278673) teach method for performing failover operation between primary datacenter and standby datacenter by distributed computer systems

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459